 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                  ***
 9   SUZETTE COLE, agent of Moundhouse – 2000              Case No. 2:18-cv-01492-RFB-GWF
     Trust , CHERRY PATCH LLC, THOMAS
10   POTTER, agent of Moundhouse – 2000 Trust                          AMENDED ORDER
     MARK WRAY, agent of Moundhouse – 2000
11   Trust,
12
                          Plaintiffs,
13
             v.
14
     NYE COUNTY et al.,
15
                        Defendants.
16
17
18
            Plaintiff Dennis Hof and Cherry Patch LLC opened this case by filing a complaint on
19
     August 10, 2018. Plaintiff filed a certificate of cash deposit of $5000.00 as bond in support of a
20
     temporary restraining order on August 28, 2019. ECF No. 33. On December 28, 2018, Suzette
21
     Cole, Thomas Potter, and Mark Wray as trustees of Moundhouse 2000 Trust, were substituted as
22
     the proper plaintiff in lieu of Dennis Hof. ECF No. 52. The Court ordered the case dismissed with
23
     prejudice pursuant to the parties’ stipulation for voluntary dismissal on February 11, 2019. ECF
24
     No. 56. However, the judgment did not address the certificate of cash deposit. The Court now
25
     corrects its Order to include instructions regarding the $5000.00 deposit.
26
27
28
 1          IT IS ORDERED that the $5000.00 deposit be refunded in accordance with the certificate
 2   of cash deposit, ECF No. 33, to:
 3                 Randazza Legal Group, PLLC
 4                 2764 Lake Sahara Drive, Suite 109
 5                 Las Vegas, NV 89117
 6
 7          DATED this 20th day of August, 2019.
 8
                                                       __________________________________
 9                                                     RICHARD F. BOULWARE, II
                                                       UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
